 

EXHIBIT 10.N

 

FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

THIS DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT (this “Agreement”) is made
as of this [     ] day of [     ] [     ], by and between NAPCO Security
Technologies, Inc., a Delaware corporation (the “Company”), and the indemnitee
named on the signature page hereto (the “Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals to act as directors and officers;

 

WHEREAS, increased corporate litigation and investigations have subjected
directors and officers to litigation risks and expenses, and the limitations on
the availability and terms of director and officer liability insurance have made
it increasingly difficult for the Company to attract and retain such persons;

 

WHEREAS, the Company’s certificate of incorporation authorizes the Company to
provide indemnification and advancement rights to directors and officers through
bylaw provisions or through agreements with directors and officers, or
otherwise, to the extent provided therein;

 

WHEREAS, the Company’s bylaws require that the Company indemnify its directors
and officers as authorized by the General Corporation Law of the State of
Delaware (“DGCL”), as amended, under which the Company is incorporated, and such
bylaws expressly provide that the indemnification provided therein is not
exclusive and contemplate that the Company may enter into separate agreements
with its directors, officers and other persons to set forth specific
indemnification provisions;

 

WHEREAS, in light of the fact that the certificate of incorporation and bylaws
of the Company are subject to change and do not contain all the provisions and
protections set forth in this Agreement, the Company has determined that the
Indemnitee and other directors and officers of the Company may not be willing to
serve or continue to serve in such capacities without additional protection;

 

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company, as the case may be,
and has proffered this Agreement to the Indemnitee as an additional inducement
to serve in such capacity; and

 

WHEREAS, the Indemnitee is willing to serve, or to continue to serve, as a
director or officer of the Company, as the case may be, if the Indemnitee is
furnished the indemnity provided for herein by the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Indemnitee do
hereby covenant and agree as follows:

 

1.              Definitions.

 

(a)            “Change in Control” means, and shall be deemed to take place upon
the occurrence of any of the follow events:

 

(i)             The acquisition, directly or indirectly, by any person or
related group of persons (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than the Company or a
person that directly or indirectly controls, is controlled by, or is under,
control with the Company or an employee benefit plan maintained by the Company
or such person, of beneficial ownership (as defined in Rule 13d-3 of the said
Act) of securities of the Company that results in such person or related group
of persons beneficially owning securities representing 30% or more of the
combined voting power of the Company’s then-outstanding securities;

 



E-25

 

 

(ii)            A merger, recapitalization, consolidation, or other similar
transaction to which the Company is a party, unless securities representing at
least 50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;

 

(iii)          A merger, recapitalization, consolidation, or other similar
transaction to which the Company is a party, unless securities representing at
least 50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;

 

(iv)          A merger, recapitalization, consolidation or other transaction to
which the Company is a party or the sale, transfer or other disposition of all
or substantially all of the Company’s assets if, in either case, the members of
the Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction); or

 

(v)           A change in the composition of the Company’s Board of Directors
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members who were described in clause (a) or who were previously so elected
or approved and who were still in office at the time the Board approved such
election or nomination.

 

(b)          “Corporate Status” describes the status of a person who is serving
or has served (i) as a director or officer of the Company, (ii) as a Company
employee in a fiduciary capacity with respect to an employee benefit plan of the
Company or (iii) as a director or officer of any other Entity at the request of
the Company. For purposes of subsection (iii) of this Section l(b), a director
or officer of the Company who is serving or has served as a director or officer
of a Subsidiary shall be deemed to be serving at the request of the Company.

 





 

 

(c)           “Disinterested Director” means a director of the Company who (i)
is not and was not a party to the Proceeding in respect of which indemnification
is sought by the Indemnitee and (ii) is determined to be “disinterested” under
applicable Delaware state law.

 

(d)           “Entity” shall mean any corporation, partnership (general or
limited), limited liability company, joint venture, trust, employee benefit
plan, company, foundation, association, organization or other legal entity,
other than the Company.

 

(e)           “Expenses” shall be construed broadly to mean all direct and
indirect fees of any type or nature whatsoever, costs and expenses incurred in
connection with any Proceeding, including, without limitation, all attorneys’
fees and costs, disbursements and retainers (including, without limitation, any
fees, disbursements and retainers incurred by the Indemnitee pursuant to
Section 11 hereof), fees and disbursements of experts, witnesses, private
investigators and professional advisors (including, without limitation,
accountants and investment bankers), court costs, filing fees, transcript costs,
fees of experts, travel expenses, duplicating, imaging, printing and binding
costs, telephone and fax transmission charges, computer legal research costs,
postage, delivery service fees, secretarial services, fees and expenses of third
party vendors; the premium, security for, and other costs associated with any
bond (including supersedes or appeal bonds, injunction bonds, cost bonds,
appraisal bonds or their equivalents), in each case incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding
(including, without limitation, any judicial or arbitration Proceeding brought
to enforce the Indemnitee’s rights under, or to recover damages for breach of,
this Agreement), as well as all other “expenses” within the meaning of that term
as used in Section 145 of the DGCL, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding.

 

(f)            “Indemnifiable Expenses,” “Indemnifiable Liabilities” and
“Indemnifiable Amounts” shall have the meanings ascribed to those terms in
Section 3(a) hereof.

 

(g)           “Independent Counsel” means a law firm, or a person admitted to
practice law in any State of the United States, that is experienced in matters
of corporation law and neither presently is, nor in the past three years has
been, retained to represent: (i) the Company or the Indemnitee in any matter
material to either such party (other than with respect to matters concerning the
Indemnitee under this Agreement, or of other indemnities under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any law firm or person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights under this Agreement.

 

(h)           “Liabilities” shall be broadly construed to mean, without
limitation, all judgments, damages, liabilities, losses, penalties, taxes, fines
and amounts paid in settlement, in each case, of any type whatsoever, in
connection with a Proceeding. References herein to “fines” shall include any
excise tax assessed with respect to any employee benefit plan.

 

(i)            “Proceeding” shall be construed broadly to mean, without
limitation, any threatened, pending or completed claim, government, regulatory
and self-regulatory action, suit, arbitration, mediation, alternate dispute
resolution process, investigation (including any internal investigation),
inquiry, administrative hearing, appeal, or any other actual, threatened or
completed proceeding, whether brought in the right of the Company or otherwise
and whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative or investigative nature, whether formal or
informal, including a proceeding initiated by the Indemnitee pursuant to
Section 11 of this Agreement to enforce the Indemnitee’s rights hereunder.

 





 

 

(j)            “Subsidiary” shall mean any Entity of which the Company owns
(either directly or indirectly) either (i) a general partner, managing member or
other similar interest or (ii) (A) 50% or more of the voting power of the voting
capital equity interests of such Entity, or (B) 50% or more of the outstanding
voting capital stock or other voting equity interests of such Entity.

 

(k)           References herein to a director of any other Entity shall include,
in the case of any Entity that is not managed by a board of directors, such
other position, such as manager or trustee or member of the governing body of
such Entity, that entails responsibility for the management and direction of
such Entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.

 

2.             Services by the Indemnitee. In consideration of the Company’s
covenants and commitments hereunder, the Indemnitee agrees to serve or continue
to serve as either a director on the board of directors of the Company or as
officer, as applicable, so long as the Indemnitee is duly elected or appointed
and until such time as the Indemnitee is removed, terminated, or tenders his or
her resignation.

 

3.             Agreement to Indemnify. The Company agrees to indemnify the
Indemnitee to the fullest extent permitted, and in the manner permitted, by
applicable law as in effect as of the date hereof or as such laws may, from time
to time, be amended (but only if amended in a way that broadens the right to
indemnification and advancement of expenses) as follows:

 

(a)           Indemnification for Third Party Proceedings. Subject to the
exceptions contained in Section 4(a) hereof, if the Indemnitee was or is a party
to, threatened to be made a party to or otherwise involved in any capacity in,
any Proceeding (other than an action by or in the right of the Company) by
reason of the Indemnitee’s Corporate Status, the Indemnitee shall be indemnified
by the Company to the fullest extent permitted by the DGCL, as the same may be
amended from time to time, against all Expenses and Liabilities actually and
reasonably incurred or paid by the Indemnitee or on the Indemnitee’s behalf in
connection with such a Proceeding (such Expenses and Liabilities are referred to
herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”). In addition, the
Indemnitee’s Corporate Status may allow for indemnification under certain
agreements containing indemnity provisions with another Entity or protections
under the organization documents of such other Entity. In those instances, the
Company shall remain wholly liable for making any indemnification payments for
all Indemnifiable Amounts notwithstanding the payment obligation of such amounts
by a third party to the Indemnitee; provided, however, that if and to the extent
that the Indemnitee has otherwise actually received payment for Indemnifiable
Amounts under any insurance policy, contract, agreement, or otherwise, the
Company shall not be liable under this Agreement to make any payment to the
Indemnitee with respect to any such paid Indemnifiable Amounts. Nothing
hereunder is intended to affect any right of contribution of or against the
Company in the event the Company and any other person or persons have co-equal
obligations to indemnify (or advance expenses to) the Indemnitee.

 

(b)           Indemnification in Derivative Actions and Direct Actions by the
Company. Subject to the exceptions contained in Section 4(b) hereof, if the
Indemnitee was or is a party to, threatened to be made a party to or otherwise
involved in any capacity in, any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the Indemnitee’s Corporate Status,
the Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses. In addition, the Indemnitee’s Corporate Status may allow for
indemnification under certain agreements containing indemnity provisions with
another Entity or protections under the organization documents of such other
Entity. In those instances, the Company shall remain wholly liable for making
any indemnification payments for all Indemnifiable Expenses notwithstanding the
payment obligation of such amounts by a third party to the Indemnitee; provided,
however, that if and to the extent that the Indemnitee has otherwise actually
received payment for Indemnifiable Expenses under any insurance policy,
contract, agreement, or otherwise, the Company shall not be liable under this
Agreement to make any payment to the Indemnitee with respect to any such paid
Indemnifiable Expenses. Nothing hereunder is intended to affect any right of
contribution of or against the Company in the event the Company and any other
person or persons have co-equal obligations to indemnify (or advance expenses
to) the Indemnitee.

 





 

 

4.             Exceptions to Indemnification. The Indemnitee shall be entitled
to indemnification under Section 3(a) and Section 3(b) hereof in all
circumstances other than the following:

 

(a)           Exceptions to Indemnification for Third Party Proceedings. If
indemnification is requested under Section 3(a) and there has been a final
non-appealable judgment by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, (i) the Indemnitee failed to act (x) in good faith and (y) in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, (ii) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe that the Indemnitee’s
conduct was unlawful, the Indemnitee shall not be entitled to payment of
Indemnifiable Amounts hereunder.

 

(b)           Exceptions to Indemnification in Derivative Actions and Direct
Actions by the Company. If indemnification is requested under Section 3(b) and
(i) there has been a final non-appealable judgment by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, the Indemnitee failed to act (x) in
good faith and (y) in a manner the Indemnitee believed to be in or not opposed
to the best interests of the Company, the Indemnitee shall not be entitled to
payment of Indemnifiable Expenses hereunder; or (ii) there has been a final
non-appealable judgment by a court of competent jurisdiction that the Indemnitee
is liable to the Company with respect to any claim, issue or matter involved in
the Proceeding out of which the claim for indemnification has arisen, then no
Indemnifiable Expenses shall be paid with respect to such claim, issue or matter
unless, and only to the extent that, the court of competent jurisdiction in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to indemnity for such
Indemnifiable Expenses which such court shall deem proper.

 

(c)           For purposes of this Agreement, if the Indemnitee has acted in
good faith and in a manner the Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan, the
Indemnitee shall be deemed to have acted in a manner not opposed to the best
interests of the Company.

 

5.             Procedure for Payment of Indemnifiable Amounts.

 

(a)           Subject to Section 9, the Indemnitee shall submit to the Company a
written request specifying in reasonable detail the Indemnifiable Amounts for
which the Indemnitee seeks payment under Section 3, Section 6, or Section 7
hereof and a short description of the basis for the claim. The Company shall pay
such Indemnifiable Amounts to the Indemnitee within sixty (60) calendar days of
receipt of the request, to the extent a determination with respect to the
Indemnitee’s entitlement to indemnification is not required to be made pursuant
Sections 5(b) and 5(c) below. At the request of the Company, the Indemnitee
shall furnish such documentation and information as are reasonably available to
the Indemnitee and necessary to establish that the Indemnitee is entitled to
indemnification hereunder.

 

(b)           Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 5(a) hereof, if required by applicable
law and to the extent not otherwise provided pursuant to the terms of this
Agreement, a determination with respect to the Indemnitee’s entitlement to
indemnification shall be made in the specific case as follows: (i) if a Change
in Control shall have occurred and if so requested in writing by the Indemnitee,
by Independent Counsel in a written opinion to the Board of Directors; or (ii)
if a Change in Control shall not have occurred (or if a Change in Control shall
have occurred but the Indemnitee shall not have requested that indemnification
be determined by Independent Counsel as provided in subpart (i) of this
Section 5(b)), (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board of Directors, or (B) by a committee of
Disinterested Directors designated by majority vote of the Disinterested
Directors, even though less than a quorum of the Board of Directors, (C) if
there are no such Disinterested Directors, or if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board of Directors,
or (D) by the Company’s stockholders in accordance with applicable law. Notice
in writing of any determination as to the Indemnitee’s entitlement to
indemnification shall be delivered to the Indemnitee promptly after such
determination is made, and if such determination of entitlement to
indemnification has been made by Independent Counsel in a written opinion to the
Board of Directors, then such notice shall be accompanied by a copy of such
written opinion. If it is determined that the Indemnitee is entitled to
indemnification, then payment to the Indemnitee of all amounts to which the
Indemnitee is determined to be entitled (other than sums that were already
advanced) shall be made within sixty (60) calendar days after such
determination. If it is determined that the Indemnitee is not entitled to
indemnification, then the written notice to the Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based. The Indemnitee shall cooperate
with the person, persons, or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons, or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to the Indemnitee and reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.

 





 

 

(c)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 5(b) hereof, the Independent
Counsel shall be selected as provided in this Section 5(c). The Independent
Counsel shall be selected by the Indemnitee, unless the Indemnitee shall request
that such selection be made by the Board of Directors, in which case the Company
shall give written notice to the Indemnitee advising the Indemnitee of the
identity of the Independent Counsel so selected. If the Indemnitee selects the
Independent Counsel, the Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
case, the Indemnitee or the Company, as the case may be, may, within thirty (30)
calendar days after such written notice of selection has been given, deliver to
the Company or to the Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the law firm or person so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1 hereof, and the
objection shall set forth the basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If
such written objection is so made and substantiated, the law firm or person so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Court of Chancery of the State of Delaware or another court of
competent jurisdiction in the State of Delaware has determined that such
objection is without merit. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof and, following the expiration of sixty (60) calendar days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 5(a) hereof, Independent Counsel shall not have been selected, or an
objection thereto has been made and not withdrawn, then either the Company or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction in the State of Delaware for resolution of
any objection that shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for appointment as Independent
Counsel of a law firm or person selected by such court (or selected by such
person as the court shall designate), and the law firm or person with respect to
whom all objections are so resolved or the law firm or person so appointed shall
act as Independent Counsel under Section 5(b) hereof. Upon the due commencement
of any Proceeding pursuant to Section 11(e) hereof, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof, then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

6.             Indemnification for Expenses if the Indemnitee is Wholly or
Partly Successful. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the Indemnitee is or was, or is or was threatened
to be made, by reason of the Indemnitee’s Corporate Status, a party to any
Proceeding and the Indemnitee is successful (on the merits or otherwise,
including, without limitation, a settlement of a Proceeding, or claim, issue or
matter therein, with or without payment of money or other consideration) in
defending all claims, issues and matters in such Proceeding, the Indemnitee
shall be indemnified against all Indemnifiable Expenses incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with the defense of such
Proceeding. If the Indemnitee is successful (on the merits or otherwise,
including, without limitation, a settlement of a Proceeding, or claim, issue or
matter therein, with or without payment of money or other consideration) in
defending one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify, hold harmless and exonerate the
Indemnitee for that portion of the Expenses reasonably incurred in connection
with defending those claims, issues or matters with respect to which the
Indemnitee was successful in defending. For purposes of this Agreement, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter. Notwithstanding any of the foregoing, nothing herein
shall be construed to limit the Indemnitee’s right to indemnification which he
or she would otherwise be entitled to in accordance with Section 3 and Section 4
hereof, regardless of the Indemnitee’s success in a Proceeding.

 





 

 

7.             Indemnification for Expenses as a Witness. Anything in this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
applicable law, to the extent that the Indemnitee, by reason of the Indemnitee’s
Corporate Status, is or was, or is or was threatened to be made, a witness in
any Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Indemnifiable Expenses incurred by the Indemnitee or on
the Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, the Indemnitee shall be entitled to indemnification for Expenses
incurred in connection with being or threatened to be made a witness, as
provided in this Section 7, regardless of whether the Indemnitee met the
standards of conduct set forth in Sections 4(a) and 4(b) hereof.

 

8.             Agreement to Advance Expenses; Conditions. The Company shall pay
to the Indemnitee all Indemnifiable Expenses incurred by or on behalf of the
Indemnitee in connection with any Proceeding to which the Indemnitee was or is a
party or was or is otherwise involved or was or is threatened to be made a party
to or was or is otherwise involved in any capacity in any Proceeding by reason
of the Indemnitee’s Corporate Status, including a Proceeding by or in the right
of the Company, in advance of the final disposition of such Proceeding. The
Indemnitee hereby undertakes to repay the amount of Indemnifiable Expenses paid
to the Indemnitee if it shall ultimately be determined by final judicial
decision of a court of competent jurisdiction, from which decision there is no
further right to appeal, that the Indemnitee is not entitled under this
Agreement to, or is prohibited by applicable law from, indemnification with
respect to such Indemnifiable Expenses. Any advances and undertakings to repay
pursuant to this Section 8 shall be unsecured and interest free. The Indemnitee
shall be entitled to advancement of Indemnifiable Expenses as provided in this
Section 8 regardless of any determination by or on behalf of the Company that
the Indemnitee has not met the standards of conduct set forth in Sections 4(a)
and 4(b) hereof.

 

9.             Procedure for Advance Payment of Expenses. The Indemnitee shall
submit to the Company a written request specifying in reasonable detail the
Indemnifiable Expenses for which the Indemnitee seeks an advancement under
Section 8 hereof, together with documentation reasonably evidencing that the
Indemnitee has incurred such Indemnifiable Expenses. Payment of Indemnifiable
Expenses under Section 8 hereof shall be made no later than sixty (60) calendar
days after the Company’s receipt of such request.

 

10.           Burden of Proof; Defenses; and Presumptions.

 

(a)           In any Proceeding pursuant to Section 11 hereof brought by the
Indemnitee to enforce rights to indemnification or to an advancement of
Indemnifiable Expenses hereunder, or in any Proceeding brought by the Company to
recover an advancement of Indemnifiable Expenses (whether pursuant to the terms
of an undertaking or otherwise), the burden shall be on the Company to prove
that the Indemnitee is not entitled to be indemnified, or to such an advancement
of Indemnifiable Expenses, as the case may be.

 

(b)           It shall be a defense in any Proceeding pursuant to Section 11
hereof to enforce rights to indemnification under Section 3(a) or Section 3(b)
hereof (but not in any Proceeding pursuant to Section 11 hereof to enforce a
right to an advancement of Indemnifiable Expenses under Sections 8 and 9 hereof)
that the Indemnitee has not met the standards of conduct set forth in
Section 4(a) or Section 4(b) hereof, as the case may be, but the burden of
proving such defense shall be on the Company. With respect to any Proceeding
pursuant to Section 11 hereof brought by the Indemnitee to enforce a right to
indemnification hereunder, or any Proceeding brought by the Company to recover
an advancement of Indemnifiable Expenses (whether pursuant to the terms of an
undertaking or otherwise), neither (i) the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of such Proceeding that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standards of
conduct, nor (ii) an actual determination by the Company (including by its
directors or independent legal counsel) that the Indemnitee has not met such
applicable standards of conduct, shall create a presumption that the Indemnitee
has not met the applicable standards of conduct or, in the case of a Proceeding
pursuant to Section 11 hereof brought by the Indemnitee seeking to enforce a
right to indemnification, be a defense to such Proceeding.

 





 

 

(c)           The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, in
and of itself, adversely affect the right of the Indemnitee to indemnification
hereunder or create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal Proceeding,
shall not create a presumption that the Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

 

(d)           For purposes of any determination of good faith, the Indemnitee
shall be deemed to have acted in good faith if the Indemnitee’s action is
reasonably based on the records or books of account of the Company or other
Entity, including financial statements, or on information supplied to the
Indemnitee by the officers of the Company or other Entity in the course of their
duties, or on the advice of legal counsel for the Company or other Entity or on
information or records given or reports made to the Company or other Entity by
an independent certified public accountant or by an appraiser or other expert
selected by the Company or other Entity. The provisions of this Section 10(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)            The knowledge and/or actions, or failure to act, of any other
director, officer, agent, or employee of the Company or of another Entity shall
not be imputed to the Indemnitee for purposes of determining the Indemnitee’s
right to indemnification or advancement of Indemnifiable Expenses under this
Agreement.

 

11.           Remedies of the Indemnitees.

 

(a)           Right to Petition Court. In the event that the Indemnitee makes a
request for payment of Indemnifiable Amounts under Section 3 or Section 5 hereof
or a request for an advancement of Indemnifiable Expenses under Sections 8 or
Section 9 hereof and the Company fails to make such payment or advancement in a
timely manner in accordance with the terms of this Agreement, the Indemnitee may
petition a court to enforce the Company’s obligations under this Agreement.

 

(b)           Expenses. The Company agrees to reimburse the Indemnitee in full
for any Expenses actually and reasonably incurred by the Indemnitee in
connection with investigating, preparing for, litigating, defending or settling
any action brought by the Indemnitee under Section 11(a) hereof; provided,
however, that to the extent the Indemnitee is unsuccessful on the merits in such
action then the Company shall have no obligation to reimburse the Indemnitee
under this Section 11(b).

 

(c)           Validity of Agreement. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 11(a) hereof, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.

 

(d)           Failure to Act Not a Defense. The failure of the Company
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 11(a) hereof, and shall not create a presumption that such payment or
advancement is not permissible.

 





 

 

(e)           Entitlement to Indemnification; Independent Counsel. In the event
that (i) a determination is made pursuant to Section 5 hereof that the
Indemnitee is not entitled to indemnification under this Agreement, (ii) if the
determination of entitlement to indemnification is not to be made by Independent
Counsel pursuant to Section 5(b) hereof, no determination of entitlement to
indemnification shall have been made pursuant to Section 5(b) hereof within
sixty (60) calendar days after receipt by the Company of the Indemnitee’s
written request for indemnification, (iii) if the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof, no determination of entitlement to indemnification shall have been made
pursuant to Section 5(b) hereof within eighty (80) calendar days after receipt
by the Company of the Indemnitee’s written request for indemnification, unless
an objection to the selection of such Independent Counsel has been made and
substantiated and not withdrawn, in which case the applicable time period shall
be seventy (70) calendar days after the Court of Chancery of the State of
Delaware or another court of competent jurisdiction in the State of Delaware (or
such person appointed by such court to make such determination) has determined
or appointed the person to act as Independent Counsel pursuant to Section 5(b)
hereof, (iv) payment of Indemnified Amounts payable pursuant to Section 6 or
Section 7 hereof is not made within sixty (60) calendar days after receipt by
the Company of a written request therefor, or (v) payment of Indemnified Amounts
payable pursuant to Section 6 or Section 7 hereof is not made within sixty (60)
calendar days after a determination has been made pursuant to Section 5(b)
hereof that the Indemnitee is entitled to indemnification, then in each instance
described in clauses (i) through (v), the Indemnitee shall be entitled to seek
an adjudication by the Court of Chancery of the State of Delaware of the
Indemnitee’s entitlement to such indemnification or advancement of Indemnifiable
Expenses.

 

(f)            Not Prejudiced by Adverse Determination. In the event that a
determination shall have been made pursuant to Section 5(b) hereof that the
Indemnitee is not entitled to indemnification, any Proceeding commenced pursuant
to this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and the Indemnitee shall not be prejudiced by reason
of that adverse determination.

 

12.           Settlement of Proceedings.

 

(a)           The Indemnitee agrees that it will not settle, compromise or
consent to the entry of any judgment as to the Indemnitee in any pending or
threatened Proceeding (whether or not the Indemnitee is an actual or potential
party to such Proceeding) in which Indemnitee has sought indemnification
hereunder without the Company’s prior written consent, which consent will not be
unreasonably withheld, unless such settlement, compromise or consent respecting
such Proceeding includes an unconditional release of the Company and does not
(i) require or impose any injunctive or other non-monetary remedy on the Company
or its affiliates, (ii) require or impose an admission or consent as to any
wrongdoing by the Company or its affiliates, or (iii) otherwise result in a
direct or indirect payment by or monetary cost to the Company or its affiliates.

 

(b)           The Company agrees that it will not settle, compromise or consent
to the entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which the Indemnitee has sought indemnification hereunder
without the Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld, unless such settlement, compromise or consent includes an
unconditional release of the Indemnitee and does not (i) require or impose any
injunctive or other non-monetary remedy on the Indemnitee, (ii) require or
impose an admission or consent as to any wrongdoing by the Indemnitee or (iii)
otherwise result in a direct or indirect payment by or monetary cost to the
Indemnitee personally (as opposed to a payment to be made or cost to be paid by
the Company on the Indemnitee’s behalf).

 

13.           Notice by the Indemnitee. The Indemnitee agrees to notify the
Company promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any Proceeding
which could reasonably be expected to result in the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify the
Indemnitee from the right to receive payments of Indemnifiable Amounts or
advancements of Indemnifiable Expenses.

 

14.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Indemnitee as follows:

 

(a)           Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.

 





 

 

(b)           Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by equitable
principles and applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally.

 

(c)           No Conflicts. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, does not, and the Company’s
performance of its obligations under the Agreement will not, violate the
Company’s certificate of incorporation, bylaws, other agreements to which the
Company is a party to or applicable law.

 

(d)           Insurance. The Company shall use commercially reasonable efforts
to cause the Indemnitee, at the Company’s expense, to be covered by such
insurance policies or policies providing liability insurance for directors or
officers of the Company or of any Subsidiary, if any, in accordance with its or
their terms to the same extent as provided to any then-current director or
officer of the Company or any Subsidiary under such policy or policies.

 

15.           Contract Rights Not Exclusive; Subrogation. The rights to payment
of Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by
this Agreement shall be in addition to, but not exclusive of, any other rights
that the Indemnitee may have at any time under applicable law, the Company’s
bylaws or certificate of incorporation, or any other agreement, vote of
stockholders or directors (or a committee of directors), or otherwise, both as
to action in the Indemnitee’s official capacity and as to action in any other
capacity as a result of the Indemnitee’s serving in a Corporate Status. No right
or remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy, given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. In the event of any payment to or on
behalf of the Indemnitee under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

16.           Successors. This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of the Indemnitee.
This Agreement shall continue for the benefit of the Indemnitee and such heirs,
personal representatives, executors and administrators after the Indemnitee has
ceased to have Corporate Status.

 

17.            Change in Law. To the extent that a change in Delaware law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the bylaws of the
Company and this Agreement, the Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent, but only to the extent such amendment permits the
Indemnitee to broader indemnification and advancement rights other than Delaware
law permitted prior to the adoption of such amendment.

 

18.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 





 

 

19.           Modifications and Waiver. Except as provided in Section 17 hereof
with respect to changes in Delaware law which broaden the right of the
Indemnitee to be indemnified by the Company, no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

20.           General Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

 

(i)            If to the Indemnitee, to the address specified on the signature
page hereto;

 

(ii)           If to the Company, to:

 

NAPCO Security Technologies, Inc.

333 Bayview Avenue

Amityville, NY 11701

Attention: [General Counsel and Corporate Secretary]

 

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 

21.            Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever other than any of those set forth in
Section 4 hereof, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

22.           Governing Law. This Agreement shall be exclusively governed by and
construed and enforced under the laws of the State of Delaware without giving
effect to the provisions thereof relating to conflicts of law of such state.

 

23.           Consent to Jurisdiction.

 

(a)            Each of the Company and the Indemnitee hereby irrevocably and
unconditionally (i) agrees and consents to the jurisdiction of the courts of the
State of Delaware for all purposes in connection with any action, suit, or
proceeding that arises out of or relates to this Agreement and agrees that any
such action instituted under this Agreement shall be brought only in the Court
of Chancery of the State of Delaware (or in any other state court of the State
of Delaware if the Court of Chancery does not have subject matter jurisdiction
over such action), and not in any other state or federal court in the United
States of America or any court or tribunal in any other country; (ii) consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
for purposes of any action or proceeding arising out of or in connection with
this Agreement; (iii) waives any objection to the laying of venue of any such
action or proceeding in the courts of the State of Delaware; and (iv) waives,
and agrees not to plead or to make, any claim that any such action or proceeding
brought in the courts of the State of Delaware has been brought in an improper
or otherwise inconvenient forum.

 

(b)           Each of the Company and the Indemnitee hereby consents to service
of any summons and complaint and any other process that may be served in any
action, suit, or proceeding arising out of or relating to this Agreement in any
court of the State of Delaware by mailing by certified or registered mail, with
postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 20 hereof. Nothing herein shall preclude
service of process by any other means permitted by applicable law.

 





 

 

24.           Counterparts. This Agreement may be executed in one or more
counterparts (including by PDF or facsimile), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
but one and the same Agreement. Only one such counterpart need be produced to
evidence the existence of this Agreement.

 

25.           Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

26.            Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings and negotiations, written
and oral, between the parties with respect to the subject matter of this
Agreement, including any indemnification agreement that between the Company and
the indemnitee entered into prior to the date hereof, provided, however, that
this Agreement is supplement to and in furtherance of the Company’s certificate
of incorporation, bylaws, the DGCL and any other applicable law, and shall not
be deemed a substitute therefor, and does not diminish or abrogate any rights of
the Indemnitee thereunder.

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY:       NAPCO SECURITY TECHNOLOGIES, INC.       By:       Name:      
Title:         INDEMNITEE:       By:       Name:                  Address for
notices:

 





 